UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4309


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON KEYON JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:97-cr-00178-NCT-1)


Submitted:   December 18, 2015            Decided:   December 23, 2015


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon Keyon Jones appeals from the district court’s amended

judgment revoking his supervised release and sentencing him to

48    months’      imprisonment.          On    appeal,     Jones       argues      that    this

sentence is substantively unreasonable.                    We affirm.

       This court will affirm a sentence imposed after revocation

of supervised release “if it is within the statutory maximum and

is not ‘plainly unreasonable.’”                     United States v. Webb, 738 F.3d

638,    640      (4th    Cir.     2013)   (quoting       United     States       v.    Crudup,

461 F.3d 433, 438 (4th Cir. 2006)).                       When reviewing whether a

revocation sentence is plainly unreasonable, we first assess the

sentence         for     unreasonableness,            “follow[ing]           generally          the

procedural and substantive considerations that we employ in our

review      of    original        sentences.”           Crudup,    461       F.3d     at    438.

A supervised            release      revocation         sentence        is      procedurally

reasonable        if     the    district        court    considers        the       Sentencing

Guidelines’ Chapter Seven advisory policy statement range and

explains the sentence adequately after considering the policy

statements        and    the    18   U.S.C.     § 3553(a)       (2012)       factors       it    is

permitted to consider in a supervised release revocation case.

See    18     U.S.C.      § 3583(e)       (2012);       Crudup,    461       F.3d     at    439.

A revocation           sentence      is    substantively          reasonable          if        the

district         court    states      a    proper       basis     for     concluding            the

defendant        should     receive       the       sentence    imposed,         up    to       the

                                                2
statutory maximum.           See Crudup, 461 F.3d at 440.                    Only if a

sentence     is   found     procedurally         or    substantively       unreasonable

will    we      “then      decide    whether          the     sentence      is     plainly

unreasonable.”          Id. at 439 (emphasis omitted).                   A sentence is

plainly unreasonable if it is clearly or obviously unreasonable.

Id.

       Jones    contends     that    his    48-month         revocation     sentence      is

substantively unreasonable because the district court did not

consider certain mitigating factors proffered in support of a

sentence within the advisory policy statement ranges of 12 to

18 months’ imprisonment and imposed the revocation sentence to

punish him for his conduct violating supervised release rather

than for his breach of trust.                    Contrary to Jones’ assertion,

however, the record makes clear that the district court heard

his    arguments      in    mitigation      at    the       revocation     hearing       but

rejected them in light of the nature and circumstances of his

violative      behavior,     his    history      and    characteristics,           and   the

need for the revocation sentence to sanction his breach of trust

on release, all factors the court was permitted to consider in

imposing a revocation sentence.                   See 18 U.S.C. §§ 3553(a)(1),

3583(e);       U.S.     Sentencing    Guidelines            Manual   ch.    7,     pt.   A,

introductory      cmt.     3(b)     (U.S.   Sentencing         Comm’n      2015)    (“[A]t

revocation the [district] court should sanction primarily the

defendant’s breach of trust, while taking into account, to a

                                            3
limited degree, the seriousness of the underlying violation and

the criminal history of the violator.”).          We therefore conclude

that the revocation sentence is not substantively unreasonable

and affirm the district court’s amended judgment.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4